Exhibit 10.18

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT, dated as of this 1st day of March, 2012, by and
between Virginia Commerce Bank (the “Bank”) and Patricia M. Ostrander (the
“Executive”).

WHEREAS, the Executive has been and is a key executive of the Bank and it is the
desire of the Bank to have the benefit of Executive’s continued loyalty and
service; and

WHEREAS, the Executive wishes to continue in the employ of the Bank on the terms
and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements set forth herein, the
parties agree as follows:

1. Employment and Duties. The Executive shall continue to be employed by the
Bank as the Executive Vice President and Chief Administrative Officer (the
“Position”) on the terms and subject to the conditions of this Agreement. The
Executive accepts such employment and agrees to perform the managerial duties
and responsibilities consistent with the Position, including, but not limited
to, the duties set forth in the position description approved by the Personnel
and Compensation Committee of the Board of Directors of Virginia Commerce
Bancorp, Inc. (the “Holding Company”) or its successor (the “Personnel and
Compensation Committee”) and as maintained by the Bank’s human resources
department as of March 1, 2012, and such other duties as may be assigned to the
Executive by the Bank and the Chief Executive Officer, or their designees. The
Executive agrees to devote the necessary time and attention on a full-time basis
to the discharge of such duties and responsibilities relating to the Position.

2. Term. The term of this Agreement is effective as of March 1, 2012, and will
continue through February 28, 2014, unless terminated or extended as hereinafter
provided. This Agreement shall be extended for successive one-year periods
following the original term unless either party notifies the other in writing at
least ninety (90) days prior to the end of the original term, or the end of any
additional one-year renewal term, that the Agreement shall not be extended
beyond its current term. The term of this Agreement, including any renewal term,
is referred to herein as the “Term.”

3. Compensation.

(a) Base Salary. The Bank shall pay the Executive an initial annual base salary
of $210,000, subject to all applicable withholdings, and subject to periodic
review by the Board of Directors of the Bank, or its designees, for
consideration of decreases and increases. In no event shall the Executive’s base
salary be reduced in the first six (6) months following the execution of this
Agreement. In reviewing adjustments to base salary, the Board of Directors of
the Bank, or its designees, shall consider relevant market data, as determined
in its sole discretion, the performance of the Bank, and the Executive’s
performance. The base salary shall be paid to the Executive in accordance with
established payroll practices of the Bank (but no less frequently than monthly).



--------------------------------------------------------------------------------

(b) Annual Incentive. During the Term, the Executive will be eligible to
participate in any annual incentive plan applicable to Bank executives and
approved by the Board of Directors of the Holding Company, or its designees, and
to be paid in accordance with the terms of such plan. Any incentive payments due
hereunder shall be payable to the Executive on a date determined by the Holding
Company within the two and one-half (2 1/2) month period following the end of
the calendar year unless the Holding Company specifically determines a different
payment date.

(c) Stock Compensation. The Executive shall be eligible to participate to the
extent and in the manner provided and to receive stock options, restricted
stock, stock appreciation rights or other awards under the Holding Company’s
2010 Equity Plan, or any successor or replacement plan, in accordance with the
terms of such plan, as the Personnel and Compensation Committee may determine,
and which terms may be modified in the discretion of the Personnel and
Compensation Committee.

(d) Clawback. The Executive agrees that any incentive compensation (including
both equity and cash incentive compensation) that Executive receives from the
Bank is subject to repayment to (i.e., clawback) the Bank or a related entity as
determined by the Personnel and Compensation Committee in the event (i) a
restatement of the Holding Company’s and/or the Bank’s financial results (other
than a restatement caused by a change in applicable accounting rules or
interpretations) the result of which is that any incentive compensation paid
would have been a lower amount had it been calculated based on such restated
results or (ii) the repayment is otherwise required by applicable federal and
state law. The Executive’s repayment obligation for an event under clause
(i) above shall be limited to the amount that would not have been paid had the
original payment been calculated based upon such restated results, provided
clause (ii) above does not otherwise require repayment of a larger amount.
Except where offset of, or recoupment from, incentive compensation covered by
Code Section 409A (as defined in Section 19) is prohibited by Code Section 409A,
to the extent allowed by law and as determined by the Personnel and Compensation
Committee, the Executive agrees that such repayment may, in the discretion of
the Personnel and Compensation Committee, be accomplished by withholding of
future compensation to be paid to the Executive by the Bank. Any recovery of
incentive compensation covered by Code Section 409A shall be implemented in a
manner which complies with Code Section 409A.

4. Benefits.

(a) Benefit Programs. The Executive shall be eligible to participate in any
plans, programs or forms of compensation or benefits that the Bank provides to
the class of employees that includes the Executive, on a basis not less
favorable than that provided to such class of employees, including, without
limitation, group medical, disability and life insurance, vacation and sick
leave, and a retirement plan.

(b) Vacation. The Executive shall be entitled to four (4) weeks of vacation each
calendar year without loss of pay, to be used in accordance with the normal Bank
policy.

 

2



--------------------------------------------------------------------------------

(c) Automobile. The Bank shall provide the Executive with a monthly automobile
allowance of $500.00 during the Term, subject to periodic review for adjustments
in the discretion of the Bank.

5. Reimbursement of Expenses. The Bank shall reimburse the Executive promptly,
upon Executive’s incurring such expenses, subject to presentation of adequate
substantiation, including receipts, for the reasonable business travel,
entertainment, lodging and other business expenses incurred by the Executive,
including, without limitation, those expenses incurred by the Executive in
attending business functions. The Bank reserves the right to review these
expenses periodically and determine, in its sole discretion, whether future
reimbursement of such expenses to the Executive will continue without prior
approval by the Board of Directors of the Bank, or its designee, of the
expenses. In no event will such reimbursements be made later than the last day
of the calendar month following the calendar month in which the Executive
submits her request for payment of the reimbursable expense, which shall be
submitted no later than sixty (60) days after the expense is incurred.

6. Termination of Employment.

(a) Death or Incapacity. The Executive’s employment under this Agreement shall
terminate automatically upon the Executive’s death. In the event of termination
due to the death of the Executive, the Executive’s spouse, if he survives the
Executive, or, if not, the Executive’s estate, as applicable, shall receive an
amount equal to three (3) months of the Executive’s base salary in effect at her
death. Such amount will be payable over the three (3) month period beginning the
month following the month in which the Executive’s death occurred in accordance
with the established payroll practices of the Bank (not less frequently than
monthly) for the period during which such payments are to be made. The
Executive’s spouse, if he survives her , or, if not, her estate shall also
receive (i) any unpaid base salary for the time worked through the date of
termination payable in a lump sum as soon as administratively feasible following
termination; (ii) any incentive or bonus compensation due and owing pursuant to
the terms of any incentive or bonus plan, payable when otherwise due; (iii) any
benefits due and owing pursuant to the terms of any other plans, policies or
programs, payable when otherwise due (hereinafter subsections (i) – (iii) are
collectively referred to as the “Accrued Obligations”); and (iv) the Pro-Rata
Bonus (as defined, and payable at the time provided, in Section 7(a)(ii)). If
the Bank reasonably determines that Incapacity, as hereinafter defined, of the
Executive has occurred, it may terminate the Executive’s employment and this
Agreement upon thirty (30) days’ written notice, provided that, within thirty
(30) days after receipt of such notice, the Executive shall not have returned to
full-time performance of the Executive’s assigned duties. In the event of a
termination due to Incapacity, the Bank shall pay the Accrued Obligations to the
Executive and the Pro-Rata Bonus (as defined, and payable at the time provided,
in Section 7(a)(ii)). For purposes of this Agreement, “Incapacity” shall occur
if the Bank determines that the Executive is suffering a physical or mental
impairment that renders her unable to perform the essential functions of her
Position, and such impairment exists for six months out of a twelve-month
period. Notwithstanding any other provision in this Agreement, the Bank shall
comply with all requirements of the Americans with Disabilities Act.
Notwithstanding any other provision of this Agreement, if the Executive’s
employment is terminated due to death or “Incapacity,” then no payments shall be
owed or paid under Section 7(a) or Section 9(a).

 

3



--------------------------------------------------------------------------------

(b) Termination by Bank With or Without Cause. The Bank may terminate the
Executive’s employment during the term of this Agreement, with or without Cause.
For purposes of this Agreement, “Cause” shall mean:

(i) the Executive’s misconduct in connection with the performance of the
Executive’s duties which the Bank believes does or may result in substantial
harm to the Bank; or

(ii) the Executive’s misappropriation or embezzlement of funds or property of
the Bank; or

(iii) the Executive’s fraud with respect to the Bank or any dishonest act in
connection with the performance of her duties that results in harm to the Bank
or, in the good faith judgment of the Bank, could result in harm to the Bank,
including, but not limited to, undermining or diminishing the relationship of
trust between the Boards of Directors of the Bank or the Holding Company and the
Executive; or

(iv) the Executive’s failure to perform any of the material duties and
responsibilities required by the Position (other than by reason of Incapacity),
including but not limited to meeting the material performance expectations of
the Bank, or the Executive’s willful failure to follow reasonable instructions
of the Chief Executive Officer or the Board of Directors of the Bank or policies
of the Bank, in either case after being advised in writing of such failure and
being given a reasonable opportunity and period (as determined by the Bank in
its discretion) to remedy such failure; or

(v) the Executive’s conviction of, indictment for (or its procedural
equivalent), or entering of a guilty plea or plea of no contest with respect to
any felony or any other crime involving moral turpitude; or

(vi) the Executive’s conviction of or entering a guilty plea of no contest with
respect to any crime for which imprisonment is a possible punishment; or

(vii) the Executive’s breach of a material term of this Agreement, or violation
in any material respect of any code or standard of behavior generally applicable
to officers of the Bank, after being advised in writing of such breach or
violation and being given a reasonable opportunity and period (as determined by
the Bank) to remedy such breach or violation; or

(viii) the Executive’s breach of fiduciary duties owed to the Bank; or

(ix) the Executive’s engaging in conduct that, if it became known by any
regulatory or governmental agency or the public, is reasonably likely to result,
in the good faith judgment of the Bank, in material injury to the Bank,
monetarily or otherwise.

(c) Termination by Executive for Good Reason. The Executive may terminate
employment for Good Reason. For purposes of this Agreement, “Good Reason” shall
mean:

(i) the non-temporary assignment to the Executive of continued duties materially
inconsistent with the Executive’s Position, authority, duties or
responsibilities as contemplated by Section 1 hereof; or

 

4



--------------------------------------------------------------------------------

(ii) the relocation of the Executive to any other primary place of employment
that is located more than fifty (50) miles from the Executive’s assigned place
of employment as of the date of the Agreement, without the Executive’s express
written consent to such relocation; provided, however, this subsection
(ii) shall not apply in connection with the relocation of the Executive if the
Bank decides to relocate its headquarters; or

(iii) without the Executive’s consent, (A) the material reduction of the
Executive’s then current base salary (which is defined as a reduction of ten
percent (10%) or more) or (B) the material reduction in the Executive’s health,
welfare and retirement benefits; provided, however, this subsection (iii) shall
not apply when substantially the same action is being taken with respect to the
base salaries or health, welfare and retirement benefits of all of the executive
officers of the Bank; or

(iv) a material breach of this Agreement by the Bank.

The Executive is required to provide notice to the Bank of the existence of a
condition described in Section 6(c) above within a ninety (90) day period of the
initial existence of the condition, upon the notice of which the Bank shall have
thirty (30) days to remedy the condition without having to pay the amounts
described in Section 7(a).

Notwithstanding the above, “Good Reason” shall not include any resignation by
the Executive where Cause for the Executive’s termination by the Bank exists, or
an isolated, insubstantial or inadvertent action not taken in bad faith by the
Bank.

7. Obligations Upon Termination.

(a) Without Cause; Good Reason. If, during the Term, either the Bank shall
terminate the Executive’s employment without Cause (which, for purposes of this
Section 7, includes the non-renewal or expiration of the Agreement, unless the
Executive agrees to remain in the employ of the Bank beyond the non-renewal or
expiration of the Agreement) or the Executive shall terminate employment for
Good Reason, the Executive, upon the effective date of the termination of
employment, shall be entitled to the Accrued Obligations and, upon Executive’s
signing the Release attached as Exhibit A, which Release must be signed and not
be revoked (“become effective”) within thirty (30) days after termination of
employment, to the following:

(i) The continued payment of Executive’s base salary in effect at the time of
termination of employment through the end of the Term or for a period of twelve
months, whichever is greater, payable in accordance with the established payroll
practices of the Bank (but not less frequently than monthly and in equal
installments). If any payments are due to be paid in accordance with established
payroll practices during the thirty (30) day period during which the Release may
become effective, then such payments shall be

 

5



--------------------------------------------------------------------------------

accumulated and paid on the first regularly scheduled payroll date on or after
the thirtieth (30th) day following termination provided the Release has become
effective on or before such date.

(ii) If the termination of Executive’s employment occurs on or after October 1
of a calendar year but before the end of such year, payment of an amount equal
to a portion of any annual incentive bonus for the calendar year during which
Executive was last employed that includes the date of termination, such portion
to equal the product (such product shall be referred to herein as the “Pro-Rata
Bonus”) of (A) the annual incentive bonus that would have been payable to
Executive for such calendar year had Executive remained employed for the entire
calendar year, determined based on the extent to which the performance goals are
actually achieved for such year (as determined by the Holding Company under the
terms of the incentive program), multiplied by (B) a fraction, the numerator of
which is equal to the number of days in such calendar year that precede the date
of termination and the denominator of which is 365, such amount to be payable to
Executive at the time such bonus would otherwise have been paid under the terms
of the annual incentive bonus program if the Executive were still employed.

(iii) Continuation for twelve (12) months after the date of termination of
employment of coverage under any health care (medical, dental and vision) plan
or plans (“Health Care Plans”), other than that under a flexible spending
account, provided to the Executive and the Executive’s spouse and dependents at
the date of termination, with the Bank paying the normal Bank paid contribution
therefor, on a monthly or more frequent basis, as for similarly situated active
employees and with such coverage being available on the same basis as available
to similarly active employees during such continuation period (“Health Care
Continuance Benefit”), provided that the Executive’s continued participation is
possible under the general terms and provisions of the Health Care Plans. The
following rules shall also apply:

(A) If the Bank cannot maintain such coverage for the Executive or the
Executive’s spouse or dependents under the terms and provisions of the Health
Care Plans (or where such continuation would adversely affect the tax status of
the Health Care Plans pursuant to which the coverage is provided), the Bank
shall provide the Health Care Continuance Benefit by either providing
substantially identical benefits directly or through an insurance arrangement or
by paying the Executive the estimated cost of the expected Bank contribution
therefor for twelve (12) months after the date of termination with such payments
to be made in accordance with the established payroll practices of the Bank (not
less frequently than monthly) for employees generally for the period during
which such cash payments are to be provided.

(B) The Health Care Continuance Benefit as to any Health Care Plan will cease if
and when the Executive has obtained health care coverage under one or more
welfare benefit plans of a subsequent employer that provides for equal or
greater benefits to the Executive and the Executive’s spouse and dependents with
respect to the specific type of benefit.

 

6



--------------------------------------------------------------------------------

(C) The Executive and the Executive’s spouse and dependents will become eligible
for COBRA continuation coverage as of the date the Health Care Continuance
Benefit ceases.

(iv) In addition to any vested, but unexpired, stock options to which Executive
may be entitled under any prior plans, the stock options, restricted stock,
stock appreciation rights and similar agreements with the Executive evidencing
the grant of stock options, restricted stock, stock appreciation rights or other
awards under the Holding Company’s 2010 Equity Plan, or any successor plan, will
provide that the vesting of such awards will accelerate and become immediately
exercisable and fully vested as of the date of termination of employment without
Cause or for Good Reason. In the case of stock options, the Executive will have
at least ninety (90) days after termination of employment, or such longer period
as may be provided in the separate stock option agreement, but in no event
longer than the end of the regular term thereof (determined without regard to
the Executive’s cessation of employment) to exercise the stock options.

(b) Non-Competition. Notwithstanding the foregoing, all such payments and
benefits under Section 7(a) otherwise continuing for periods after the
Executive’s termination of employment shall cease to be paid, and the Bank shall
have no further obligation due with respect thereto, in the event the Executive
engages in “Competition” or makes any “Unauthorized Disclosure of Confidential
Information,” as defined below, or otherwise engages in any other activity
prohibited in this Section 7. In exchange for the payments on termination as
provided herein, other provisions of this Agreement and other valuable
consideration, the Executive agrees that the Executive will not engage in
Competition for a period equal to the greater of (i) the remainder of the Term
of this Agreement or (ii) twelve (12) months after the Executive’s employment
with the Bank ceases for any reason, including the expiration or non-renewal of
this Agreement at the end of the original or any renewal term. For purposes
hereof, “Competition” means the Executive’s performing duties that are the same
as or substantially similar to those duties performed by Executive for the Bank
within the twenty-four (24) months prior to the cessation of her employment, as
an officer, a director, an employee, a partner or in any other capacity, within
twenty-five (25) miles of the headquarters or any branch office of the Bank as
they exist as of the date Executive’s employment ceases, if those duties are
performed for a business that is the same as or substantially similar to the
business in which the Bank was engaged at the time Executive’s employment
ceases.

(c) Non-Piracy. In exchange for the benefits promised in this Agreement and
other valuable consideration, the Executive agrees that for a period equal to
the greater of (i) the remainder of the Term of this Agreement or (ii) twelve
(12) months after her employment ceases for any reason, she will not, directly
or indirectly, solicit, divert from the Bank or do business with any depositors
or other customers of the Bank with whom she had material contact during the
last twenty-four (24) months of her employment or about whom she obtained any
information while acting within the scope of her employment during the last
twenty-four (24) months of employment, if the purpose of such solicitation,
diversion or transaction is to provide products or services that are the same as
or substantially similar to those offered by the Bank at the time Executive’s
employment ceases. “Material contact” means that Executive personally
communicated with the Customer, either orally or in writing, for the purpose of
providing,

 

7



--------------------------------------------------------------------------------

offering to provide or assisting in providing products or services of the Bank.
“Customer” means any person or entity with whom the Bank had a depository or
other contractual relationship, pursuant to which the Bank provided products or
services within twenty-four months of the cessation of Executive’s employment.

(d) In exchange for the benefits promised in this Agreement and other valuable
consideration, the Executive agrees that for a period of twelve (12) months
after her employment ceases, for any reason, she will not, directly or
indirectly, hire or solicit for hire or induce any person to cease their
employment with the Bank, if the purpose is to compete with the Bank.

(e) Nothing in Section 7(b) or (c) shall prohibit Executive from working in any
role or engaging in any job or activity that can reasonably be construed to be
non-competitive with the Bank.

(f) For purposes of this Section 7, “Unauthorized Disclosure of Confidential
Information” means the use or disclosure of information in violation of
Section 8 of this Agreement.

(g) For Cause; Other Than for Good Reason. If the Executive’s employment is
terminated for Cause or if the Executive voluntarily terminates her employment
other than for Good Reason, this Agreement shall terminate without any further
obligation of the Bank to the Executive other than the payment to the Executive
of any unpaid base salary for the time worked through the date of termination
payable in a lump sum as soon as administratively feasible following termination
and the payment of any benefits due and owing pursuant to the terms of any
plans, policies or programs, payable when otherwise due.

(h) Remedies. The Executive acknowledges that the covenants set forth in
Section 7 of this Agreement are just, reasonable, and necessary to protect the
legitimate business interests of the Bank. The Executive further acknowledges
that if the Executive breaches or threatens to breach any provision of
Section 7, the Bank’s remedies at law will be inadequate, and the Bank will be
irreparably harmed. Accordingly, the Bank shall be entitled to an injunction,
both preliminary and permanent, restraining the Executive from such breach or
threatened breach, such injunctive relief not to preclude the Bank from pursuing
all available legal and equitable remedies. In addition to all other available
remedies, if the Executive violates any of the provisions of Section 7, the
Executive shall pay all reasonable costs and reasonable attorney’s fees incurred
by the Bank in enforcing the provisions of that Section.

(i) Breach does not excuse performance. Executive agrees that a breach by the
Bank of any provision of this Agreement shall not excuse her obligation to
adhere to the covenants in Section 7 and shall not constitute a defense to the
enforcement thereof by the Bank.

8. Confidentiality. As an employee of the Bank, the Executive will have access
to and may participate in the origination of non-public, proprietary and
confidential information relating to the Bank and/or its subsidiaries, and the
Executive acknowledges a fiduciary duty owed to the Bank and its subsidiaries
not to disclose impermissibly any such information. Confidential information may
include, but is not limited to, trade secrets, customer lists and

 

8



--------------------------------------------------------------------------------

information, internal corporate planning, methods of marketing and operation,
and other data or information of or concerning the Bank or its customers that is
not generally known to the public or generally in the banking industry. The
Executive agrees that for a period of five (5) years following the cessation of
her employment, she will not use or disclose to any third party any such
confidential information, either directly or indirectly, except as may be
authorized in writing specifically by the Bank; provided, however that to the
extent the information covered by this Section 8 is otherwise protected by the
law, such as “trade secrets,” as defined by the Virginia Uniform Trade Secrets
Act, or customer information protected by banking privacy laws, that information
shall not be disclosed or used for however long the legal protections applicable
to such information remain in effect.

Notwithstanding the foregoing, nothing in this Agreement is intended to prohibit
the Executive from performing any duty or obligation that shall arise as a
matter of law. Specifically, the Executive shall continue to be under a duty to
truthfully respond to any legal and valid subpoena or other legal process. This
Agreement is not intended in any way to proscribe the Executive’s right and
ability to provide information to any federal, state or local agency in response
or adherence to the lawful exercise of such agency’s authority. In the event the
Executive is requested to disclose confidential information by subpoena or other
legal process or lawful exercise of authority, the Executive shall promptly
provide the Bank with notice of the same and either receive approval from the
Bank to make the disclosure or cooperate with the Bank in the Bank’s effort, at
its sole expense, to avoid disclosure.

9. Termination After Change of Control.

(a) Without Cause or for Good Reason. If Executive’s employment is involuntarily
terminated without Cause within one (1) year after a Change of Control shall
have occurred or if she resigns for Good Reason within one (1) year after a
Change of Control shall have occurred, then the Bank shall pay to Executive as
compensation for services rendered (subject to any applicable payroll or other
taxes required to be withheld), the Accrued Obligations and, upon Executive’s
signing the Release attached as Exhibit A, which Release must be signed and not
revoked within thirty (30) days after termination, the following:

(i) An amount equal to two (2) times the Executive’s base salary in effect at
the time of termination, payable in forty-eight (48) equal semi-monthly
installments beginning on the thirtieth (30th) day following termination of
employment.

(ii) The Pro-Rata Bonus (as defined, and payable at the time provided, in
Section 7(a)(ii)).

(iii) For twenty-four (24) months after the date of termination, the Bank shall
provide the Health Care Continuance Benefit, as defined in Section 7(a)(iii),
provided that the Executive’s continued participation is possible under the
general terms and provisions of the Health Care Plans. The following rules shall
also apply:

(A) If the Bank cannot maintain such coverage for the Executive or the
Executive’s spouse or dependents under the terms and provisions of the Health
Care Plans (or where such continuation would adversely affect the tax status of

 

9



--------------------------------------------------------------------------------

the Health Care Plans pursuant to which the coverage is provided), the Bank
shall provide the Health Care Continuance Benefit either by providing
substantially identical benefits directly or through an insurance arrangement or
by paying the Executive the estimated cost of the expected Bank contribution
therefor for twenty-four (24) months after the date of termination with such
payments to be made in accordance with the established payroll practices of the
Bank (not less frequently than monthly) for employees generally for the period
during which such cash payments are to be provided.

(B) The Health Care Continuance Benefit as to any Health Care Plan will cease if
and when the Executive has obtained health care coverage under one or more
welfare benefit plans of a subsequent employer that provides for equal or
greater benefits to the Executive and the Executive’s spouse and dependents with
respect to the specific type of benefit.

(C) The Executive and the Executive’s spouse and dependents will become eligible
for COBRA continuation coverage as of the date the Health Care Continuance
Benefit ceases.

(b) It is the intention of the parties that no payment be made or benefit
provided to Executive pursuant to this Agreement that would constitute an
“excess parachute payment” within the meaning of Section 280G of the Internal
Revenue Code and any regulations thereunder (“Code Section 280G”), thereby
resulting in a loss of an income tax deduction by the Bank or the imposition of
an excise tax on Executive under Section 4999 of the Internal Revenue Code. If
the independent accountants serving as auditors for the Bank on the date of a
Change of Control (or any other accounting firm designated by the Bank)
determine that some or all of the payments or benefits scheduled under this
Agreement, as well as any other payments or benefits on a Change of Control,
would be nondeductible by the Bank under Code Section 280G, then the payments
scheduled under this Agreement and all other agreements between the Executive
and the Bank will be reduced to one dollar less than the maximum amount which
may be paid without causing any such payment or benefit to be nondeductible. The
determination made as to the reduction of benefits or payments required
hereunder by the independent accountants shall be binding on the parties. Any
reduction of benefits or payments required to be made under this Section 9(b)
shall be taken in the following order: first from cash compensation, on a pro
rata basis, and then from stock compensation, on a pro rata basis.

(c) Superseding Provisions. The benefits and payments set forth in Section 9(a)
that may be due in connection with a Change of Control shall supersede all
payments, entitlements and benefits of Executive otherwise payable under
Section 7(a)(i), (ii) and (iii). The benefits and payments due under
Section 9(a) replace those in Section 7(a)(i), (ii) and (iii), and are not
cumulative thereof. If the benefits and payments set forth in Section 9(a) are
payable to the Executive, the non-competition period under Section 7(b) and the
non-piracy period under Section 7(c) shall be twenty-four (24) months from the
date the Executive ceases employment. All other provisions of Section 7 shall
continue to apply as written.

(d) For Cause; Other Than for Good Reason. If the Executive’s employment is
terminated for Cause or if the Executive voluntarily terminates her employment
other than for

 

10



--------------------------------------------------------------------------------

Good Reason, within one (1) year after a Change of Control, this Agreement shall
terminate without any further obligation of the Bank to the Executive other than
the payment to the Executive of any unpaid base salary for the time worked
through the date of termination payable in a lump sum as soon as
administratively feasible following termination and the payment of any benefits
due and owing pursuant to the terms of any plans, policies or programs, payable
when otherwise due.

(e) Survival of Provisions. The obligations and covenants of Section 9 shall
remain in effect for a period of twelve months following a Change of Control, so
long as the Agreement is in effect on the date of the Change of Control, and
notwithstanding that the Agreement expires and is not renewed during such
twelve-month period.

10. Change of Control Defined. For purposes of this Agreement, a “Change of
Control” occurs if, after the date of this Agreement, (a) any person, including
persons acting as a group, becomes the owner of Holding Company securities
having 50% or more of the total voting power of the Holding Company; (b) a
majority of the members of the Holding Company’s Board of Directors are replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the Holding Company’s Board of Directors before the
date of such appointment or election; or (c) any person, including persons
acting as a group, acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person or persons) assets
from the Holding Company or the Bank that have a total gross fair market value
equal to or more than 50% of the total gross fair market value of all of the
assets of the Holding Company or the Bank, as applicable, immediately before
such acquisition or acquisitions. For purposes of this Agreement, a Change of
Control occurs on the date on which an event described in (a) – (c) occurs. If a
Change of Control occurs on account of a series of transactions or events, the
Change of Control occurs on the date of the last of such transactions or events.
The above definition of Change of Control is intended to, and shall be
interpreted in a manner as to, comply with the requirements of Code
Section 409A.

11. Documents. All documents, records, tapes and other media of any kind or
description relating to the business of the Bank or any of its subsidiaries (the
“Documents”), whether or not prepared by the Executive, shall be the sole and
exclusive property of the Bank. The Documents (and any copies) shall be returned
to the Bank upon the Executive’s termination of employment for any reason or at
such earlier time or times as the Board of Directors of the Bank, or its
designee, may specify.

12. Severability. If any provision of this Agreement, or part thereof, is
determined to be unenforceable for any reason whatsoever, it shall be severable
from the remainder of this Agreement and shall not invalidate or affect the
other provisions of this Agreement, which shall remain in full force and effect
and shall be enforceable according to their terms. No covenant shall be
dependent upon any other covenant or provision herein, each of which stands
independently.

13. Modification. The parties expressly agree that should a court find any
provision of this Agreement, or part thereof, to be unenforceable or
unreasonable, the court may modify the provision, or part thereof, in a manner
which renders that provision reasonable, enforceable, and in conformity with the
public policy of Virginia.

 

11



--------------------------------------------------------------------------------

14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia.

15. Notices. All written notices required by this Agreement shall be deemed
given when delivered personally or sent by registered or certified mail, return
receipt requested, to the parties at their addresses set forth on the signature
page of this Agreement. Each party may, from time to time, designate a different
address to which notices should be sent.

16. Amendment. This Agreement may not be varied, altered, modified or in any way
amended except by an instrument in writing executed by the parties hereto or
their legal representatives.

17. Binding Effect. This Agreement shall be binding upon the Executive and on
the Bank, its successors and assigns effective on the date first above written
subject to the approval by the Board of Directors of the Bank. The Bank will
require any successor to all or substantially all of the business and/or assets
of the Bank to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Bank would be required to perform it if
no such succession had taken place.

18. No Construction Against Any Party. This Agreement is the product of informed
negotiations between the Executive and the Bank. If any part of this Agreement
is deemed to be unclear or ambiguous, it shall be construed as if it were
drafted jointly by all parties. The Executive and the Bank agree that neither
party was in a superior bargaining position regarding the substantive terms of
this Agreement.

19. Code Section 409A Compliance.

(a) The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A of the Internal Revenue Code of 1986, as amended, and
applicable guidance thereunder (“Code Section 409A”) or comply with an exemption
from the application of Code Section 409A and, accordingly, all provisions of
this Agreement shall be construed in a manner consistent with the requirements
for avoiding taxes or penalties under Code Section 409A.

(b) Neither the Executive nor the Bank shall take any action to accelerate or
delay the payment of any monies and/or provision of any benefits in any matter
which would not be in compliance with Code Section 409A.

(c) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the form or timing of
payment of any amounts or benefits upon or following a termination of employment
unless such termination is also a “separation from service” (within the meaning
of Code Section 409A) and, for purposes of any such provision of this Agreement
under which (and to the extent) deferred compensation subject to Code
Section 409A is paid, references to a “termination” or “termination of
employment” or like references shall mean separation from service. A “separation
from service” shall not occur under Code Section 409A unless such Executive has
completely severed her relationship with the Bank or the Executive has
permanently decreased her services to twenty percent (20%) or less of the
average level of bona fide services over the immediately preceding

 

12



--------------------------------------------------------------------------------

thirty-six (36) month period (or the full period if the Executive has been
providing services for less than thirty-six (36) months). A leave of absence
shall only trigger a termination of employment that constitutes a separation
from service at the time required under Code Section 409A. If the Executive is
deemed on the date of separation from service with the Bank to be a “specified
employee”, within the meaning of that term under Code Section 409A(a)(2)(B) and
using the identification methodology selected by the Bank from time to time, or
if none, the default methodology, then with regard to any payment or benefit
that is required to be delayed in compliance with Code Section 409A(a)(2)(B),
such payment or benefit shall not be made or provided prior to the earlier of
(i) the expiration of the six-month period measured from the date of the
Executive’s separation from service or (ii) the date of the Executive’s death.
In the case of benefits required to be delayed under Code Section 409A, however,
the Executive may pay the cost of benefit coverage, and thereby obtain benefits,
during such six-month delay period and then be reimbursed by the Bank thereafter
when delayed payments are made pursuant to the next sentence. On the first day
of the seventh month following the date of the Executive’s separation from
service or, if earlier, on the date of the Executive’s death, all payments
delayed pursuant to this Section 19(c) (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed to the Executive in a lump sum, and any remaining payments
and benefits due under this Agreement shall be paid or provided in accordance
with the normal payment dates specified for them herein. If any cash payment is
delayed under this Section 19(c), then interest shall be paid on the amount
delayed calculated at the prime rate reported in The Wall Street Journal for the
date of the Executive’s termination to the date of payment.

(d) With regard to any provision herein that provides for reimbursement of
expenses or in-kind benefits subject to Code Section 409A, except as permitted
by Code Section 409A, (i) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit, and (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, provided that the
foregoing clause (ii) shall not be violated with regard to expenses reimbursed
under any arrangement covered by Code Section 105(b) solely because such
expenses are subject to a limit related to the period the arrangement is in
effect. All reimbursements shall be reimbursed in accordance with the Bank’s
reimbursement policies but in no event later than the calendar year following
the calendar year in which the related expense is incurred.

(e) If under this Agreement, an amount is to be paid in two or more
installments, for purposes of Code Section 409A, each installment shall be
treated as a separate payment. In the event any payment payable upon termination
of employment would be exempt from Code Section 409A under Treas. Reg.
§ 1.409A-1(b)(9)(iii) but for the amount of such payment, the determination of
the payments to the Executive that are exempt under such provision shall be made
by applying the exemption to payments based on chronological order beginning
with the payments paid closest in time on or after such termination of
employment.

(f) When, if ever, a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “payment shall be made within ten
(10) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Bank.

 

13



--------------------------------------------------------------------------------

(g) Notwithstanding any of the provisions of this Agreement, the Bank shall not
be liable to the Executive if any payment or benefit which is to be provided
pursuant to this Agreement and which is considered deferred compensation subject
to Code Section 409A otherwise fails to comply with, or be exempt from, the
requirements of Code Section 409A

20. TARP Omnibus Provision. As a result of the Holding Company’s participation
in the Troubled Asset Relief Program Capital Purchase Program (the “CPP”), the
Bank is subject to, among other things, the executive compensation requirements
of Section 111(b) of the Emergency Economic Stabilization Act of 2008, as
amended from time to time, as such requirements are implemented through the
guidance and regulations issued by the U.S. Department of the Treasury with
respect to the CPP, as such guidance and regulations may be amended from time to
time (collectively, the “CPP Requirements”). Notwithstanding any other provision
of this Agreement, the Bank and the Executive agree that this Agreement shall be
administered, interpreted and construed and, if and where applicable, benefits
provided hereunder shall be limited, deferred, forfeited, subject to repayment
to the Bank and/or prohibited in accordance with the CPP Requirements, to the
extent legally applicable to the Executive, including without limitation the
clawback, the bonus prohibition and the golden parachute prohibitions thereof.
Further, the Bank and the Executive agree that the Bank shall have the right
unilaterally to amend this Agreement to effect or document any changes or
additions which in its view are necessary or appropriate to comply with the CPP
Requirements. In the event no severance benefits are payable under
Section 7(a)(i) because of the application of the limitations described in this
Section 20, the non-competition period in Section 7(b) and the non-piracy period
in Section 7(c) shall be reduced to six (6) months from the date the Executive
ceases employment due to the Bank involuntarily terminating her without Cause
not within one (1) year after a Change of Control or due to the Executive
resigning for Good Reason not within one (1) year after a Change of Control. In
the event no severance benefits are payable under Section 9(a)(i) because of the
application of the limitations described in this Section 20, the non-competition
period in Section 7(b) and the non-piracy period in Section 7(c) shall be
eliminated if the Executive ceases employment due to the Bank involuntarily
terminating her without Cause within one (1) year after a Change of Control or
due to the Executive resigning her employment for Good Reason within one
(1) year after a Change of Control.

21. Regulatory Limitation. Notwithstanding any other provision of this
Agreement, neither the Bank nor any subsidiary shall be obligated to make, and
the Executive shall have no right to receive, any payment, benefit or amount
under this Agreement that would violate any law, regulation or regulatory order
applicable to the Bank or the subsidiary at the time such payment is due,
including without limitation, any regulation or order of the Federal Deposit
Insurance Corporation or the Board of Governors of the Federal Reserve System.
In the event any payment, benefit or amount under this Agreement may be payable
with regulatory approval, the Bank agrees to take all reasonable steps to obtain
such regulatory approval. In the event no severance benefits are payable under
Section 7(a)(i) because of the application of the limitations described in this
Section 21, the non-competition period in Section 7(b) and the non-piracy period
in Section 7(c) shall be reduced to six (6) months from the date the Executive
ceases employment due to the Bank involuntarily terminating her without Cause
not within one (1) year after a Change of Control or due to the Executive
resigning for Good Reason not within one (1) year after a Change of Control. In
the event no severance benefits are payable under Section 9(a)(i) because of the
application of the limitations described in this Section 21, the non-competition

 

14



--------------------------------------------------------------------------------

period in Section 7(b) and the non-piracy period in Section 7(c) shall be
eliminated if the Executive ceases employment due to the Bank involuntarily
terminating her without Cause within one (1) year after a Change of Control or
due to the Executive resigning her employment for Good Reason within one
(1) year after a Change of Control.

22. Entire Agreement. Except as otherwise provided herein, this Agreement
constitutes the entire agreement of the parties with respect to the matters
addressed herein and it supersedes all other prior agreements and
understandings, both written and oral, express or implied, with respect to the
subject matter of this Agreement. It is further specifically agreed and
acknowledged that, except as provided herein, the Executive shall not be
entitled to severance payments or benefits under any severance or similar plan,
program, arrangement or agreement of or the Bank for any cessation of employment
occurring while this Agreement is in effect.

23. Survivability. The provisions of Section 7 and 8 shall survive the
termination, expiration or non-renewal of this Agreement.

24. Title. The titles and sub-headings of each Section and Sub-Section in the
Agreement are for convenience only and should not be considered part of the
Agreement to aid in interpretation or construction.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written herein.

 

VIRGINIA COMMERCE BANK By  

/s/ Peter A. Converse

Peter A. Converse Its President and Chief Executive Officer Virginia Commerce
Bank 5350 Lee Highway Arlington, Virginia 22207

/s/ Patricia M. Ostrander

Patricia M. Ostrander “Executive” 20600 Marsh Court Sterling, Virginia 20165

 

16



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE AGREEMENT

For good and valuable consideration, the receipt of which is hereby
acknowledged, Patricia M. Ostrander (“Executive”), hereby irrevocably and
unconditionally releases, acquits, and forever discharges Virginia Commerce Bank
(“the Bank”) and Virginia Commerce Bancorp, Inc. (“the Holding Company”) and
each of their current and former agents, directors, members, affiliated
entities, officers, executives, employees, attorneys, and all persons acting by,
through, under or in concert with any of them (collectively “Releasees”) from
any and all charges, complaints, claims, liabilities, grievances, obligations,
promises, agreements, controversies, damages, policies, actions, causes of
action, suits, rights, demands, costs, losses, debts and expenses of any nature
whatsoever, known or unknown, suspected or unsuspected, including, but not
limited to, any rights arising out of alleged violations or breaches of any
contracts, express or implied, or any tort, or any legal restrictions on their
right to terminate Executive’s employment, or any federal, state or other
governmental statute, regulation, law or ordinance, including without limitation
(1) Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights
Act of 1991; (2) the Americans with Disabilities Act; (3) 42 U.S.C. § 1981;
(4) the federal Age Discrimination in Employment Act (age discrimination);
(5) the Older Workers Benefit Protection Act; (6) the Equal Pay Act; (7) the
Family and Medical Leave Act; and (8) the Executive Retirement Income Security
Act (“ERISA”) (“Claim” or “Claims”), which Executive now has, owns or holds, or
claims to have, own or hold, or which Executive at any time heretofore had owned
or held, or claimed to have owned or held, against each or any of the Releasees
at any time up to and including the date of the execution of this General
Release Agreement (“Release”).

Executive hereby acknowledges and agrees that the execution of this Release and
the cessation of Executive’s employment and all actions taken in connection
therewith are in compliance with the federal Age Discrimination in Employment
Act and the Older Workers Benefit Protection Act and that the releases set forth
above shall be applicable, without limitation, to any claims brought under these
Acts. Executive further acknowledges and agrees that:

a. This Release given by Executive is given solely in exchange for the
consideration set forth in the Employment Agreement between the Bank and
Executive to which this Release was initially attached and such consideration is
in addition to anything of value which Executive was entitled to receive prior
to entering into this Release;

b. By entering into this Release, Executive does not waive rights or claims that
may arise after the date this Release is executed;

c. Executive has been advised to consult an attorney prior to entering into this
Release, and this provision of this Release satisfies the requirements of the
Older Workers Benefit Protection Act that Executive be so advised in writing;

d. Executive has been offered twenty-one (21) days from receipt of this Release
within which to consider whether to sign this Release; and

 

A-1



--------------------------------------------------------------------------------

e. For a period of seven (7) days following Executive’s execution of this
Release, Executive may revoke this Release by delivering or mailing the
revocation to the Chief Executive Officer of the Bank and this Release shall not
become effective or enforceable until such seven (7) day period has expired.

This Release shall be binding upon the heirs and personal representatives of
Executive and shall inure to the benefit of the successors and assigns of the
Bank and the Holding Company.

 

 

   

 

Date     Patricia M. Ostrander

 

A-2